Peck, J.,
dissenting.
The writ of error was issued to the judge of the second judicial district court, as sitting in. and for the county of Uinta: recited that in the record, proceedings and rendition of a judgment in a cause in that court existing before him, between these parties, error was alleged to have been committed ; and directed that judge to send up a transcript of the record and proceeding of the judgment: the writ has been answered-by the sending up of a transcript under the certificate of J. W. Meldrum, who certifies as the cleric of that court, as a court sitting in and for that count}’-; and that the transcript is complete as to all the proceedings lying in that court; and attaches to his certificate what purports to be the seal of that court for that county. The transcript could be sent up only by the judge of the court wherein the originals lie, as he alone has their custody: hence the writ must issue to that judge. The proceedings narrated in the transcript, purport to have transpired in the second judicial district court, sitting in and for Uinta county. The second judicial district could embrace it only under the act of December 15th, 1877, entitled, “ An act to provide for the organization of Crook and Pease counties, and to provide for holding courts therein” — page 34 of the Laws of 1877. The statute assumes to provide for annexing to the latter district -the counties of Uinta and Sweetwater, which at its passage constituted the third district; and for the formation of Crook and Pease into a third district: and could have no effect; to extend the second district over Uinta and Sweetwater, or over either of them, until the new district had been organized: it has not been organized, nor, because the act is void, can it be organized. Hence in either view the second district does not embrace Uinta county; its files and records,do not lie in the court of that district; the1 clerk of that court could not. certify up a transcript of them; its seal could impart no verity to the transcript, and the issuance of the writ to its judge was a *318nullity, and there was no second judicial district court, judge, clerk or seal for Uinta county. My reasons for this result are particularly stated in the case of J£. Gtarbanati against Beckwith <f* Go., decided at this term.
As this defect in the writ and its return is jurisdictional and patent, it is not cured by the fact, that it has not been objected to by either party on the hearing: and if the matter stops here, we must dismiss the proceedings of our own motion. But the omission to object, and the treatment of the case as regularly before us are a waiver of the issuance of a proper writ, and of a return to it with a certified transcript, and are equivalent to a formal consent filing of the present transcript, dispensing with a proper writ, 'return and certificate — a thing which may undoubtedly be done, as a sufficient substitute. This brings us to the merits of the judgment, which appears in the transcript, and of which a review is sought here.
Lee sued Cook and Corey in ejectment in common form for lot No. 8, situate in block No. 4, in the town of Evans-ton, and county of Uinta, and for the rents and profits; alleging the seizin in fee to be in himself, and a wrongful possession in them: they answered, admitting possession to be in themselves, and denying the residue of the petition. The case was tried by the court without a jury, and judgment rendered for the defendants. There was no conflict in the evidence, and the only question was, and is, as to the legal effect of the facts which resulted from it. They are as follows: A. L. Foye and Amanda E. Foye executed to Lee a deed in fee simple of the premises, which was acknowledged and recorded on November 15th, 1875, was in due form, and sufficient to convey to him whatever estate they then had in them ; at and for a considerable time prior to the conveyance, they were in possession of the premises, as in their own right, she as owner, he inferentially as husband ; and in pursuance of the conveyance he succeeded them in the possession.On the 17th day. of July, 1875, one Anthony recovered a judgment against the *319Foyes in the same court, which was entered in the following words: “ It is ordered and adjudged that John W. Anthony, have and recover of A. L. Foye and Amanda E. Foye, his wife, the sum of $134.-30 and costs taxed at and it is further ordered that, unless said amount be paid within 20 days, the sheriff advertise and sell the property covered by lien ; and that the sheriff conform as nearly as may be in the sale of said property, to the law regulating the sale of real estate on execution.” The record in that case also shows that at the January term of that court for 1876, Lee moved to set aside the sale herein, and the court, having heard said motion read, and the arguments of counsel having been had, it is ordered that said motion be overruled: and that later in the term on an ex “parte motion by Anthony, the sale was confirmed. The pleadings in the suit were not shown; nor was there, anything to indicate that it was for a lien, except the caption of an affidavit for a continuance, which was in the record that was produced to prove the judgment, the captions of the proceedings of several days that were set forth in it, and the judgment. The sheriff executed and delivered to Harvey Booth on the 29th day of April, 1876, a deed of the premises, which recited that by virtue of an execution, dated November 13th, 1875, and issued from and under the seal of the third judicial district court for Uinta county upon a judgment rendered in that court on the 17th day of July, 1875, in favor of John W. Anthony against Arnold L. Foye and Amanda E. Foye, said judgment being to satisfy a mechanic’s lien, filed against the real estate of the said Foyes, and recorded in Book A, at page 827 of the Uinta County records on the 20th day of September 1873, said execution being directed and delivered to said sheriff, commanding him to make out of the property of the judgment debtors certain moneys in the writ specified, he, the sheriff, did in obedience to the writ levy on' all the estate of the debtors in lot No. 8 in block No. 4 in the town of Evanston and county of Uinta; and on the 27th day of Decern-*320ber 1875, sell that estate at public vendue in front of the court house in the county, between nine o’clock in the forenoon and five o’clock in the afternoon, having given notice of the time and place of sale by advertising the same according to law, to Booth, as the highest bidder; and that on the sheriff’s return of the sale to said court it was confirmed by the latter at its January term for 1876; and which deed then purported to convey to Booth in fee for the price of the sale, and which was specified in the instrument, all the estate belonging to the Foyes in the premises on the 20th day of September 1873, or at any time afterward, or at the execution of the deed, as fully as he, the sheriff, could convey the same under the writ and the statute. Booth took possession under the deed against the will of the plaintiff; the defendants entered under Booth before the commencement of the action — continued in possession against the plaintiff’s demand for it — and were so in possession up to and at the commencement of the action.
The legal result of these facts is simple. Both parties claim under the same — the Foye title; between them it stands as-good, and the only question is — which of them get it; Ahe defendants - claiming under a title, which, if derived, commenced in a judgment lien that was senior to Lee’s deed; for, disconnected with that lien, their attempt to obtain title could commence only in the levy, — there is no evidence that this preceded the delivery of the Lee deed, — and in that case his deed would prevail.
The first suit was to establish a specific lien upon land by a judgment in rem, and such a judgment should have consisted of three things: it should have ascertained the amount due the plaintiff as the lien holder, as an absolute debt, to that extent, and in that respect would have been a general and absolute money judgment; should have identified the property which was subject to the lien, and charged the claim upon it; and then have ordered the proper process for executing the claim upon the property. The creditor could then have had an execution, which following the *321judgment, would have run specifically against the lien-property : that exhausted, and leaving a deficit, he could have had an execution running generally against property subject to process; or, the lien branch of the judgment being but collateral to the rest of the judgment, he could have had a general execution in the first instance, — resorting if necessary, to the lien or special feature of the judgment afterward.
The present judgment does not determine the lien property, but leaves its determination to the sheriff, as a lien judgment is inchoate and a nullity. As a general money judgment it is valid, and stands as if the court had only attempted to render such a judgment; for, though the costs have not been inserted in it, the creditor could waive them.
Can the sheriff’s deed be sustained under this general judgment? A title obtained by an official statutory sale, is a matter of strict right, and no essential ingredient can be supplied by presumption;, because the sale is arbitrarily regulated and conditioned by, and depends for its validity upon the observance of the statute — is- involuntary, easily susceptible of abuse, and, if the statute has been pursued, the party who claims the title is supposed to be always able to show the fact. A valid sale of land under this judgment must, according to the statute, have been made upon a duly issued execution in the absence of personal property subject to process and sufficient to satisfy it, upon the written return of an appraisement, made on actual view by three sworn householders resident within the county, wherein the land was situate, the return to be deposited by the sheriff in the clerk’s office of the court whence the process issued — at not less than one half of the appraised value — on a thirty days notice of sale, given by advertisement in a newspaper printed in the county, or, none being so printed, in one of general circulation therein; and unless otherwise ordered by the court, by posting at the door of the court house within the county, or there *322being none, át the door of the house where the district court was last held, aiid by posting in five other places in the county, two. of which were within the precinct of the land, — the sale to be at the door of the court house. Comp. Laws, p. 88, sec. 429; lb. p. 91; secs. 438, 440, 442, 449. These intermediate links were necessary to connect the deed with the judgment, and validate it. If the present sale followed these conditions, the process, appraisment, notice, sale, their necessary accompaniments, and the officer’s return, all showing them, should have appeared upon the files of the court. At the common law the affirmative of this proof rested on the defendants, in order to make out their claim of title under the judgment lien. If the deed could have supplied it, it does not. That recites that the sale was made under an execution issued upon the judgment; does not set out the process, and is only the sheriff’s legal opinion on the subject; does not show a necessity for resorting to the land by the want of personal property; indeed, indubitably indicates that whatever process he acted under, was issued and was used by him to satisfy the judgment only as a special lien judgment in rent; contains no hint that an appraisement had been made; and its recital that the sale was made, “after having given notice of the time and place of sale, by advertising the same according to law,” is but his legal opinion of the matter.-
Did Lee’s motion in the Anthony and Foye case, to vacate the sale, and the overruling of it, or the subsequent motion for, and order of confirmation, or the Compiled Laws at page 92, and section 444, relieve the defense of this burden of proof? Treating the denial of the first motion as a final order, and construing it as a final adjudication — and this is considering it most favorably for the defénse — it could not cut off Lee’s right to future resistance to the sale, unless that would be the1 necessary result of the order. If it was conceded on the hearing that he had the title, unless the sale was regular under the general or the supposed special Men* the only question, to be decided, was as to the regu*323larity of the sale, and it may be hypothetically allowed that the order cut off that right of resistance; but his claim of title may have been opposed irrespectively of the ' merit of the sale as to regularity; he would then have stood stronger, and been within standing in court to contest in that suit the sale, because his title could only be established in a separate suit, and upon an issue framed for the purpose; and in that, state of the motion there would have been nothing left for the court, but to dismiss the motion, and it must be considered as having denied it accordingly: the record is equally consistent with the latter, as it is with' the former alternative; and that right of resistance was not cut off.
The order of confirmation. It was made on an ex parte motion: Lee had been cut off from again appearing; neither of the Foyes had an interest in appearing, and neither of the three appeared: so that the order did not affect that right of resistance.
Section 444. It declares that “ the deed shall be sufficient evidence of the legality of such sale, and the proceedings therein, until the contrary be proved * * * and * * * shall recite the execution, or the substance thereof, the names of the parties, the amount and date of the judgment, by virtue whereof ” the land was sold. The deed, intended by this provision, is to establish prima facie the legality of the sale, and so shift the burden of impeaching the latter to-the opposite party: to have this effect, must contain the prescribed recitals, for they are plainly prescribed as the requisite conditions for that effect. The aim of the section, in providing for recitals sufficient to show these data of the judgment and the tenor or substance of the process, is to make the deed disclose whether the execution issued on and conformed to the judgment. The present deed neithér recites the amount of the judgment, nor the tenor or substance of the process, nor indicates what amount was specified in the latter for collection.
The deed is a nullity. As the proofs stand, the Foye *324title and possession passed to the plaintiff; be was ousted by the defendants, and should have recovered. The judgment should be reversed, with costs to the plaintiff.